Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. § 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF In connection with the Annual Report of Pacific Asia Petroleum, Inc. (the “Company”) on Form10-K/ A for the period ended December31, 2008, as filed with the Securities and Exchange Commission (the “Report”), I, Frank C. Ingriselli, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section13 (a) or 15 (d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ FRANK C. INGRISELLI Frank C. Ingriselli President and Chief Executive Officer January
